BEIi CURIAM.
The decision below was contrary to the principles enunciated by this court in the case of Oil Co. v. Hawkins, 46 U. S. App. 115, 20 C. C. A. 468, 74 Fed. 305. It was not necessary that the bank should have offered to surrender the note in its possession to (lie trustee, or should hare brought it into court for cancellation. The clerk will certify to the district court direction to set aside the orders sustaining exceptions to the1 report of the referee and dismissing the petition, and to enter an order granting the relief prayed for. There shall be no recovery of costs in either court.